ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-07-16_ORD_01_NA_00_FR.txt.                                 COUR INTERNATIONALE DE JUSTICE


                                  RECUEIL DES ARRÊTS,
                           AVIS CONSULTATIFS ET ORDONNANCES


              CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                      DANS LA RÉGION FRONTALIÈRE
                                 (COSTA RICA c. NICARAGUA)


                   CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                         LE LONG DU FLEUVE SAN JUAN
                                 (NICARAGUA c. COSTA RICA)

                   DEMANDES TENDANT À LA MODIFICATION DE L’ORDONNANCE
                   EN INDICATION DE MESURES CONSERVATOIRES DU 8 MARS 2011


                              ORDONNANCE DU 16 JUILLET 2013




                                       2013
                                INTERNATIONAL COURT OF JUSTICE


                                 REPORTS OF JUDGMENTS,
                              ADVISORY OPINIONS AND ORDERS


              CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                          IN THE BORDER AREA
                                 (COSTA RICA v. NICARAGUA)


                     CONSTRUCTION OF A ROAD IN COSTA RICA
                          ALONG THE SAN JUAN RIVER
                                 (NICARAGUA v. COSTA RICA)

               REQUESTS FOR THE MODIFICATION OF THE ORDER OF 8 MARCH 2011
                            INDICATING PROVISIONAL MEASURES


                                   ORDER OF 16 JULY 2013




8 CIJ1048.indb 1                                                            13/06/14 12:44

                                             Mode officiel de citation :
                       Certaines activités menées par le Nicaragua dans la région frontalière
                       (Costa Rica c. Nicaragua); Construction d’une route au Costa Rica
                              le long du fleuve San Juan (Nicaragua c. Costa Rica),
                               ordonnance du 16 juillet 2013, mesures conservatoires,
                                             C.I.J. Recueil 2013, p. 230




                                                 Official citation :
                         Certain Activities Carried Out by Nicaragua in the Border Area
                        (Costa Rica v. Nicaragua); Construction of a Road in Costa Rica
                              along the San Juan River (Nicaragua v. Costa Rica),
                                  Order of 16 July 2013, Provisional Measures,
                                            I.C.J. Reports 2013, p. 230




                                                                                 1048
                                                                  No de vente:
                   ISSN 0074-4441                                 Sales number
                   ISBN 978-92-1-071163-0




8 CIJ1048.indb 2                                                                                13/06/14 12:44

                                                                   16 JUILLET 2013

                                                                   ORDONNANCE




                   CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                           DANS LA RÉGION FRONTALIÈRE
                                (COSTA RICA c. NICARAGUA)

                     CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                           LE LONG DU FLEUVE SAN JUAN
                                (NICARAGUA c. COSTA RICA)

                      DEMANDES TENDANT À LA MODIFICATION DE L’ORDONNANCE
                      EN INDICATION DE MESURES CONSERVATOIRES DU 8 MARS 2011




                   CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                               IN THE BORDER AREA
                                (COSTA RICA v. NICARAGUA)

                       CONSTRUCTION OF A ROAD IN COSTA RICA
                            ALONG THE SAN JUAN RIVER
                                (NICARAGUA v. COSTA RICA)

                    REQUESTS FOR THE MODIFICATION OF THE ORDER OF 8 MARCH 2011
                                INDICATING PROVISIONAL MEASURES




                                                                    16 JULY 2013

                                                                      ORDER




8 CIJ1048.indb 3                                                                     13/06/14 12:44

                      230 	                                    ﻿




                                      COUR INTERNATIONALE DE JUSTICE

                                                      ANNÉE 2013
          2013
        16 juillet
     Rôle général                                     16 juillet 2013
     nos 150 et 152

           CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                  DANS LA RÉGION FRONTALIÈRE
                                           (COSTA RICA c. NICARAGUA)


                   CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                         LE LONG DU FLEUVE SAN JUAN
                                           (NICARAGUA c. COSTA RICA)


                   DEMANDES TENDANT À LA MODIFICATION DE L’ORDONNANCE
                   EN INDICATION DE MESURES CONSERVATOIRES DU 8 MARS 2011




                                                    ORDONNANCE


                      Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                                  MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                                  Cançado Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue,
                                  M. Gaja, Mme Sebutinde, M. Bhandari, juges ; MM. Guillaume,
                                  Dugard, juges ad hoc ; M. Couvreur, greffier.


                          La Cour internationale de Justice,
                          Ainsi composée,
                          Après délibéré en chambre du conseil,
                          Vu l’article 41 de son Statut et l’article 76 de son Règlement,


                      4




8 CIJ1048.indb 4                                                                                13/06/14 12:44

                   231 certaines activités ; construction d’une route (ordonnance 16 VII 13)

                       Rend l’ordonnance suivante :
                      Considérant que :
                      1. Par requête déposée au Greffe de la Cour le 18 novembre 2010, le
                   Gouvernement de la République du Costa Rica (ci‑après le « Costa Rica »)
                   a introduit une instance contre le Gouvernement de la République du Nica-
                   ragua (ci‑après le « Nicaragua ») à raison de « l’incursion en territoire costa‑
                   ricien de l’armée nicaraguayenne, [de] l’occupation et [de] l’utilisation d’une
                   partie de celui‑ci », ainsi que de « graves dommages causés à ses forêts plu-
                   viales et zones humides protégées », de « dommages [que le Nicaragua]
                   entend causer au [fleuve] Colorado » et « des activités de dragage et de creu-
                   sement d’un canal qu’il mène … dans le fleuve San Juan » (affaire relative à
                   Certaines activités menées par le Nicaragua dans la région frontalière (Costa
                   Rica c. Nicaragua), ci‑après l’« affaire Costa Rica c. Nicaragua »).
                      2. Le 18 novembre 2010, après avoir déposé sa requête, le Costa Rica
                   a également présenté une demande en indication de mesures conserva-
                   toires en application de l’article 41 du Statut de la Cour et des articles 73
                   à 75 de son Règlement.
                      3. Par ordonnance du 8 mars 2011 rendue dans cette affaire (ci‑après
                   l’« ordonnance du 8 mars 2011 »), la Cour a indiqué les mesures conserva-
                   toires suivantes à l’intention des deux Parties :
                           « 1) Chaque Partie s’abstiendra d’envoyer ou de maintenir sur le
                         territoire litigieux, y compris le caño, des agents, qu’ils soient civils,
                         de police ou de sécurité ;
                            2) Nonobstant le point 1 ci‑dessus, le Costa Rica pourra envoyer
                         sur le territoire litigieux, y compris le caño, des agents civils chargés
                         de la protection de l’environnement dans la stricte mesure où un tel
                         envoi serait nécessaire pour éviter qu’un préjudice irréparable ne soit
                         causé à la partie de la zone humide où ce territoire est situé ; le Costa
                         Rica devra consulter le Secrétariat de la convention de Ramsar au
                         sujet de ces activités, informer préalablement le Nicaragua de celles‑ci
                         et faire de son mieux pour rechercher avec ce dernier des solutions
                         communes à cet égard ;
                            3) Chaque Partie s’abstiendra de tout acte qui risquerait d’aggra-
                         ver ou d’étendre le différend dont la Cour est saisie ou d’en rendre la
                         solution plus difficile ;
                            4) Chaque Partie informera la Cour de la manière dont elle assure
                         l’exécution des mesures conservatoires ci‑dessus indiquées. » (Cer‑
                         taines activités menées par le Nicaragua dans la région frontalière
                         (Costa Rica c. Nicaragua), mesures conservatoires, ordonnance du
                         8 mars 2011, C.I.J. Recueil 2011 (I), p. 27‑28, par. 86.)
                      4. Par ordonnance du 5 avril 2011, la Cour a fixé au 5 décembre 2011
                   et au 6 août 2012, respectivement, les dates d’expiration des délais pour le
                   dépôt, en l’affaire, d’un mémoire du Costa Rica et d’un contre‑mémoire
                   du Nicaragua. Le mémoire et le contre‑mémoire ont été déposés dans les
                   délais ainsi fixés.

                   5




8 CIJ1048.indb 6                                                                                      13/06/14 12:44

                   232 certaines activités ; construction d’une route (ordonnance 16 VII 13)

                      5. Par requête déposée au Greffe de la Cour le 22 décembre 2011, le
                   Nicaragua a introduit une instance contre le Costa Rica à raison
                   d’« atteintes à [s]a souveraineté … et [de] dommages importants à l’envi-
                   ronnement sur son territoire », résultant de la réalisation par le Costa
                   Rica sur la majeure partie de la frontière entre les deux pays, le long du
                   fleuve San Juan, de vastes travaux de construction d’une route, ainsi que
                   de l’ouverture de la rive costa‑ricienne dudit fleuve à l’agriculture et du
                   « développement industriel incontrôlé qui a lieu dans le bassin [de ce cours
                   d’eau] » (affaire relative à la Construction d’une route au Costa Rica le long
                   du fleuve San Juan (Nicaragua c. Costa Rica), ci‑après l’« affaire Nicara‑
                   gua c. Costa Rica »).
                      6. Par ordonnance du 23 janvier 2012, la Cour a fixé au 19 décembre 2012
                   et au 19 décembre 2013, respectivement, les dates d’expiration des délais
                   pour le dépôt d’un mémoire du Nicaragua et d’un contre‑mémoire du
                   Costa Rica dans cette dernière affaire. Le mémoire a été déposé dans le
                   délai ainsi fixé.
                      7. Lors du dépôt dudit mémoire, le Nicaragua a notamment prié la
                   Cour d’« examiner d’office si les circonstances de l’affaire exige[aie]nt l’in-
                   dication de mesures conservatoires ». Par lettres en date du 11 mars 2013,
                   le greffier a fait savoir aux Parties que la Cour considérait que les circons-
                   tances de cette affaire, telles qu’elles se présentaient alors à elle, n’étaient
                   pas de nature à exiger l’exercice de son pouvoir d’indiquer d’office des
                   mesures conservatoires en vertu de l’article 75 du Règlement.
                      8. Par deux ordonnances distinctes datées du 17 avril 2013, la Cour a
                   joint les instances dans les affaires Costa Rica c. Nicaragua et Nicaragua
                   c. Costa Rica.
                      9. Le 23 mai 2013, le Costa Rica a déposé au Greffe une demande ten-
                   dant à la modification de l’ordonnance du 8 mars 2011 (voir paragraphe 3
                   ci‑dessus). Cette demande fait référence à l’article 41 du Statut de la Cour
                   et à l’article 76 de son Règlement.
                      Le greffier a immédiatement communiqué copie de ladite demande au
                   Gouvernement du Nicaragua.
                      10. Par courriers en date du 24 mai 2013, le greffier a fait connaître aux
                   Parties que la date d’expiration du délai pour le dépôt des observations
                   écrites que le Nicaragua pourrait souhaiter présenter sur la demande du
                   Costa Rica avait été fixée au 14 juin 2013.
                      11. Dans le cadre de ses observations écrites, déposées dans le délai
                   ainsi prescrit, le Nicaragua a prié la Cour de rejeter la demande du Costa
                   Rica tout en l’invitant, à son tour, à modifier ou adapter l’ordonnance du
                   8 mars 2011 sur le fondement de l’article 76 du Règlement de la Cour.
                      Copie des observations écrites et de la demande du Nicaragua a immé-
                   diatement été transmise au Costa Rica, qui a été informé que la date d’ex-
                   piration du délai pour le dépôt des observations écrites qu’il pourrait
                   souhaiter présenter sur ladite demande avait été fixée au 20 juin 2013.
                      Le Costa Rica a déposé de telles observations écrites dans le délai ainsi
                   prescrit.

                                                          *
                   6




8 CIJ1048.indb 8                                                                                      13/06/14 12:44

                    233 certaines activités ; construction d’une route (ordonnance 16 VII 13)

                      12. Au terme de sa demande tendant à la modification de l’ordonnance
                    du 8 mars 2011, le Costa Rica sollicite les mesures suivantes :
                           « Au titre de l’article 76 du Règlement, le Costa Rica prie respec-
                        tueusement la Cour, dans l’attente de la décision qu’elle rendra sur le
                        fond de l’affaire, de modifier d’urgence son ordonnance en indication
                        de mesures conservatoires du 8 mars 2011 afin d’empêcher la pré-
                        sence dans la Zone [définie par la Cour dans ladite ordonnance] de
                        toute autre personne que celles autorisées à s’y rendre en vertu du
                        point 2 du paragraphe 86 de l’ordonnance et, ainsi, d’éviter qu’un
                        préjudice irréparable ne soit causé à des personnes ou ne continue de
                        l’être à la Zone. En particulier, le Costa Rica prie respectueusement
                        la Cour de modifier d’urgence son ordonnance en y insérant les
                        mesures conservatoires suivantes :
                        1) tous les ressortissants nicaraguayens doivent se retirer de manière
                            immédiate et inconditionnelle de la zone définie par la Cour dans
                            son ordonnance en indication de mesures conservatoires du
                            8 mars 2011 ;
                        2) les deux Parties doivent prendre toutes les mesures nécessaires
                            pour empêcher toutes personnes (autres que celles dont la présence
                            est autorisée en vertu du point 2 du paragraphe 86 de l’ordon-
                            nance) de pénétrer depuis leur territoire dans la zone définie par
                            la Cour dans son ordonnance en indication de mesures conserva-
                            toires du 8 mars 2011 ; et
                        3) chaque Partie informera la Cour, dans les deux semaines suivant le
                            prononcé de l’ordonnance modifiée, de la manière dont elle assure
                            la mise en œuvre des mesures conservatoires ci‑dessus indiquées.
                           Le Costa Rica se réserve le droit de modifier la présente demande
                        et les mesures sollicitées. »
                       13. Au terme de ses observations écrites sur la demande du Costa Rica
                    tendant à la modification de l’ordonnance du 8 mars 2011, le Nicaragua
                    « prie la Cour de dire et juger que [ladite] demande ne satisfait pas aux
                    exigences requises pour procéder à pareille modification ».

                                                        *
                       14. Au terme de ses observations écrites et de sa demande tendant à la
                    modification de l’ordonnance du 8 mars 2011 (voir paragraphe 11 ci‑­
                    dessus), le Nicaragua soutient que, bien que la demande présentée par le
                    Costa Rica soit indéfendable, un changement est intervenu dans les situa-
                    tions factuelle et juridique, en raison de la construction de la route et de
                    la jonction des deux affaires. Il prie en conséquence la Cour, sur le fonde-
                    ment de l’article 76 du Règlement, d’apporter à son ordonnance les modi-
                    fications suivantes :
                         « — la deuxième mesure indiquée par la Cour devrait se lire comme
                             suit :

                    7




8 CIJ1048.indb 10                                                                                  13/06/14 12:44

                    234 certaines activités ; construction d’une route (ordonnance 16 VII 13)

                              Nonobstant le point 1 ci‑dessus, les deux Parties pourront envoyer
                           sur le territoire litigieux, y compris le caño, des agents civils chargés
                           de la protection de l’environnement dans la stricte mesure où un tel
                           envoi serait nécessaire pour éviter qu’un préjudice irréparable ne soit
                           causé à la partie de la zone humide où ce territoire est situé ; les deux
                           Parties devront se consulter au sujet de ces activités, et faire de leur
                           mieux pour rechercher ensemble des solutions communes à cet égard ;
                           — la troisième mesure indiquée par la Cour devrait, afin d’indi-
                                quer clairement que l’ordonnance est applicable à l’affaire telle
                                que composée des deux instances jointes, se lire comme suit :
                              Chaque Partie s’abstiendra de tout acte qui risquerait d’aggraver
                           ou d’étendre le différend dont la Cour est saisie dans l’une ou
                           l’autre des instances jointes ou d’en rendre la solution plus difficile,
                           et prendra les mesures nécessaires pour éviter pareille aggravation
                           ou pareille extension. »
                      15. Au terme de ses observations écrites sur la demande du Nicaragua, le
                    Costa Rica « prie la Cour de rejeter les deux demandes du Nicaragua ten-
                    dant à la modification de l’ordonnance rendue par la Cour le 8 mars 2011 ».

                                                            *
                                                        *       *
                       16. Afin de se prononcer sur les demandes respectives du Costa Rica et
                    du Nicaragua tendant à la modification de l’ordonnance du 8 mars 2011,
                    la Cour doit déterminer si les conditions énoncées au paragraphe 1 de l’ar-
                    ticle 76 de son Règlement sont remplies. Ce paragraphe se lit comme suit :
                           « A la demande d’une partie, la Cour peut, à tout moment avant
                        l’arrêt définitif en l’affaire, rapporter ou modifier toute décision concer-
                        nant des mesures conservatoires si un changement dans la situation lui
                        paraît justifier que cette décision soit rapportée ou modifiée. »
                       17. La Cour doit donc, dans un premier temps, rechercher si, compte
                    tenu des faits aujourd’hui portés à sa connaissance par chacune des Par-
                    ties, il y a lieu de conclure que la situation qui a motivé l’indication de
                    certaines mesures conservatoires en mars 2011 a depuis lors changé. S’il
                    en est ainsi, elle devra, dans un second temps, s’interroger sur le point de
                    savoir si un tel changement justifie qu’elle modifie, dans le sens préconisé
                    par les Parties ou autrement, les mesures antérieurement indiquées.

                                                            *
                                                        *       *
                      18. La Cour commencera donc par déterminer si un changement s’est
                    produit dans la situation qui a motivé les mesures indiquées dans son
                    ordonnance du 8 mars 2011.
                                                            *

                    8




8 CIJ1048.indb 12                                                                                      13/06/14 12:44

                    235 certaines activités ; construction d’une route (ordonnance 16 VII 13)

                        19. Le Costa Rica soutient que sa demande tendant à la modification de
                    cette ordonnance fait suite, en premier lieu, à l’envoi et au maintien, par le
                    Nicaragua, d’un grand nombre de personnes dans le territoire litigieux, tel que
                    défini par la Cour dans ladite ordonnance, et, en second lieu, aux activités
                    entreprises par celles‑ci au détriment dudit territoire et de ses écosystèmes. Il
                    tire en particulier grief de la « présence continue [et] encouragée par le Nicara-
                    gua » de ces personnes, alléguant que celui-ci a mis en place un programme de
                    formation consistant à envoyer de jeunes Nicaraguayens dans le territoire
                    litigieux. Le Costa Rica allègue que ces personnes bénéficient du soutien du
                    Gouvernement nicaraguayen, et conteste l’argument de ce dernier selon lequel
                    il s’agirait de membres d’un mouvement privé séjournant dans ledit territoire
                    afin d’y mener des activités destinées à protéger l’environnement. De l’avis du
                    Costa Rica, ces faits, qui se produisent depuis que la Cour a décidé d’indiquer
                    des mesures conservatoires, créent une situation nouvelle rendant nécessaire
                    la modification de l’ordonnance du 8 mars 2011, sous la forme de mesures
                    conservatoires additionnelles, afin, notamment, d’empêcher la présence dans
                    le territoire litigieux de toute personne autre que celles autorisées à s’y rendre
                    en vertu du point 2 du paragraphe 86 de ladite décision.
                        20. Dans ses observations écrites, le Nicaragua affirme pour sa part qu’il
                    n’y a eu, dans la situation, aucun changement dont le Costa Rica pourrait
                    exciper pour obtenir que l’ordonnance de la Cour soit modifiée comme il le
                    demande. Il considère que le paragraphe 78 de cette décision « démontre
                    que la Cour s’est penchée sur la question de l’entrée de personnes privées
                    dans la zone litigieuse afin d’y exercer des activités » et qu’elle en a conclu
                    qu’il incombait aux Parties de surveiller ladite zone et de coopérer afin d’y
                    prévenir des activités « criminelles ». Il affirme par ailleurs que les jeunes
                    gens visés par le Costa Rica participent seulement à des programmes de
                    développement durable et que leurs activités ne portent ainsi nullement pré-
                    judice à l’environnement. Le Nicaragua estime, partant, que les griefs du
                    Costa Rica ne découlent d’aucun changement dans la situation ayant
                    motivé l’ordonnance du 8 mars 2011. Il prie en conséquence la Cour de dire
                    que la demande du Costa Rica tendant à la modification de ladite ordon-
                    nance ne satisfait pas aux exigences requises à cette fin.

                                                            *
                       21. Dans sa demande tendant à ce que l’ordonnance du 8 mars 2011
                    soit modifiée ou adaptée, le Nicaragua avance quant à lui que les seuls
                    changements survenus depuis le prononcé de cette décision qui soient per-
                    tinents, au sens de l’article 76 du Règlement, sont la construction, par le
                    Costa Rica, d’une route de 160 km le long de la rive droite du fleuve
                    San Juan et la jonction des instances dans les affaires Costa Rica c. Nica‑
                    ragua et Nicaragua c. Costa Rica. Il estime en effet que les conséquences
                    néfastes des travaux menés le long de la rive du San Juan pour l’écosys-
                    tème fragile du fleuve s’étendent au territoire litigieux, situé à l’embou-
                    chure du cours d’eau. Il soutient en outre que, du fait de la jonction des
                    instances, certaines mesures indiquées dans l’affaire Costa Rica c. Nicara‑

                    9




8 CIJ1048.indb 14                                                                                        13/06/14 12:44

                    236 certaines activités ; construction d’une route (ordonnance 16 VII 13)

                    gua devraient être étendues à l’affaire Nicaragua c. Costa Rica. Le Nica-
                    ragua en déduit que ce sont ces changements qui justifient que l’ordonnance
                    de la Cour soit modifiée, et ce, de la manière qu’il préconise.
                       22. Dans ses observations écrites, le Costa Rica répond qu’aucune partie
                    de la route en question n’est située dans le territoire litigieux et que la jonc-
                    tion des instances dans les deux affaires susmentionnées « ne signifie pas
                    qu’il existe désormais une seule procédure qui devrait faire l’objet d’ordon-
                    nances conjointes ». Il rappelle en outre que le Nicaragua a sollicité l’indi-
                    cation d’office, par la Cour, de mesures conservatoires en l’affaire Nicaragua
                    c. Costa Rica, mais que celle‑ci a considéré que les circonstances de l’affaire,
                    telles qu’elles se présentaient alors à elle, n’étaient pas de nature à exiger
                    l’exercice du pouvoir qu’elle tient de l’article 75 de son Règlement. Le Costa
                    Rica prie en conséquence la Cour de rejeter la demande du Nicaragua ten-
                    dant à la modification de l’ordonnance du 8 mars 2011.

                                                            *
                       23. La Cour examinera tout d’abord la demande du Costa Rica. Elle
                    observe que son ordonnance du 8 mars 2011 porte sur la question de l’en-
                    voi ou du maintien, sur le territoire litigieux, y compris le caño, « [d’]agents
                    [des Parties], qu’ils soient civils, de police ou de sécurité » (Certaines activi‑
                    tés menées par le Nicaragua dans la région frontalière (Costa Rica c. Nica‑
                    ragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil
                    2011 (I), p. 25, par. 77, et p. 27, par. 86, point 1 du dispositif (italiques
                    ajoutés)). A aucun moment, durant la procédure sur la demande en indica-
                    tion de mesures conservatoires présentée par le Costa Rica, celui‑ci ne s’est
                    plaint de la présence, dans ledit territoire, de particuliers ou groupes de
                    particuliers, et encore moins de celle d’un « grand nombre » de personnes
                    privées. Dans sa décision, la Cour ne s’est pas davantage penchée, d’une
                    manière spécifique, sur la question de l’entrée de personnes privées dans le
                    territoire litigieux. Elle s’est limitée à évoquer, au paragraphe 78 de cette
                    décision, la question des activités criminelles sur le territoire litigieux parce
                    que, au cours de la procédure orale, le Nicaragua avait appelé son attention
                    sur le fait qu’il avait jusqu’alors effectué des patrouilles dans ce territoire et
                    avait soutenu que l’empêcher de poursuivre son action « reviendrait à créer
                    une zone d’impunité pour les narcotrafiquants et autres malfaiteurs ».
                       24. Comme indiqué ci-dessus (voir paragraphe 19), dans sa demande de
                    modification de cette ordonnance, le Costa Rica tire cette fois grief de la
                    « présence continue » dans le territoire litigieux, depuis le prononcé de l’or-
                    donnance du 8 mars 2011, de groupes organisés de ressortissants nicara-
                    guayens. Le Nicaragua, bien que soutenant que les intéressés « ne relève[nt]
                    pas des autorités nicaraguayennes et n’agi[ssen]t pas sous la direction ou le
                    contrôle du Gouvernement nicaraguayen », reconnaît que des membres du
                    Mouvement Guardabarranco de défense de l’environnement — entité qu’il
                    présente comme un mouvement privé dont le principal objectif est la mise
                    en œuvre de programmes et de projets en rapport avec la préservation de
                    l’environnement — séjournent dans ledit territoire.

                    10




8 CIJ1048.indb 16                                                                                        13/06/14 12:44

                    237 certaines activités ; construction d’une route (ordonnance 16 VII 13)

                       25. A la lumière des éléments qui lui ont été communiqués, la Cour
                    estime donc établi que, depuis le prononcé de son ordonnance du
                    8 mars 2011, des groupes organisés de personnes, dont la présence n’était
                    pas envisagée au moment de prendre sa décision d’indiquer des mesures
                    conservatoires, séjournent régulièrement dans le territoire litigieux. Elle
                    considère que ce fait constitue bien, en l’espèce, un changement de situa-
                    tion au sens de l’article 76 du Règlement, que le Costa Rica pourrait être
                    fondé à invoquer au soutien de sa demande tendant à la modification de
                    ladite ordonnance.

                                                          *
                       26. La Cour examinera à présent la demande du Nicaragua. S’agissant
                    de son premier argument, relatif à la construction d’une route (voir para-
                    graphe 21 ci‑dessus), elle rappelle que, dans la requête introductive d’ins-
                    tance qu’il a déposée au Greffe le 21 décembre 2011, le Nicaragua indiquait
                    que « [l]a menace la plus immédiate pour le San Juan et son environnement
                    résult[ait] de la construction par le Costa Rica d’une route qui suit un tracé
                    parallèle à la rive méridionale du fleuve et passe extrêmement près de
                    celle‑ci, sur une distance d’au moins 120 kilomètres ». Lorsqu’il a déposé
                    son mémoire en l’affaire Nicaragua c. Costa Rica, le 19 décembre 2012, le
                    Nicaragua a par ailleurs prié la Cour d’« examiner d’office si les circons-
                    tances de l’affaire exige[aie]nt l’indication de mesures conservatoires »,
                    arguant une nouvelle fois de la construction de la route. La Cour a toute-
                    fois estimé que tel n’était pas le cas (voir paragraphe 7 ci‑dessus).
                       27. La Cour constate en conséquence que la demande du Nicaragua
                    tendant à ce que l’ordonnance du 8 mars 2011 soit modifiée ou adaptée
                    est sans rapport avec la situation considérée dans cette ordonnance. Elle
                    ne peut, de ce fait, être fondée sur aucun « changement dans la situation »
                    qui a donné lieu à l’indication des mesures conservatoires dans l’affaire
                    Costa Rica c. Nicaragua.
                       28. En ce qui concerne le second argument du Nicaragua, la Cour consi-
                    dère que la jonction des instances dans les affaires Costa Rica c. Nicaragua
                    et Nicaragua c. Costa Rica n’a pas davantage entraîné un tel changement.
                    Cette jonction est une mesure procédurale qui ne saurait avoir pour effet de
                    rendre ipso facto applicables, aux faits sous-tendant l’affaire Nicaragua
                    c. Costa Rica, les mesures prescrites au vu d’une situation spécifique et dis-
                    tincte, en l’affaire Costa Rica c. Nicaragua. Aussi, même si la situation invo-
                    quée dans l’affaire Nicaragua c. Costa Rica justifiait l’indication de mesures
                    conservatoires, la voie appropriée pour ce faire ne saurait être la modifica-
                    tion de l’ordonnance rendue dans l’affaire Costa Rica c. Nicaragua.
                       29. La Cour estime dès lors que le Nicaragua ne peut se prévaloir d’un
                    changement de situation au sens de l’article 76 du Règlement pour fonder
                    sa demande de modification de l’ordonnance du 8 mars 2011.


                                                         * *
                    11




8 CIJ1048.indb 18                                                                                     13/06/14 12:44

                    238 certaines activités ; construction d’une route (ordonnance 16 VII 13)

                       30. La Cour doit à présent rechercher si le changement de situation
                    dont peut se prévaloir le Costa Rica est de nature telle qu’il justifie la
                    modification de cette ordonnance. Tel ne serait le cas que si la situation
                    nouvelle requérait à son tour que des mesures conservatoires soient indi-
                    quées, c’est‑à‑dire s’il était satisfait, en l’espèce également, aux conditions
                    générales énoncées à l’article 41 du Statut de la Cour. La Cour rappelle à
                    cet égard qu’elle ne peut indiquer des mesures conservatoires que lors-
                    qu’un préjudice irréparable risque d’être causé aux droits en litige dans
                    une procédure judiciaire (voir, par exemple, Application de la convention
                    pour la prévention et la répression du crime de génocide (Bosnie‑­Herzégovine
                    c. Yougoslavie (Serbie et Monténégro)), mesures conservatoires, ordon‑
                    nance du 8 avril 1993, C.I.J. Recueil 1993, p. 19, par. 34). Ce pouvoir ne
                    sera toutefois exercé que s’il y a urgence, c’est‑à‑dire s’il existe un risque
                    réel et imminent qu’un préjudice irréparable soit causé aux droits en litige
                    avant que la Cour n’ait rendu sa décision définitive (voir, par exemple,
                    Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
                    c. Sénégal), mesures conservatoires, ordonnance du 28 mai 2009,
                    C.I.J. Recueil 2009, p. 152‑153, par. 62).
                       31. Dans le cadre de son examen de la demande tendant à la modifica-
                    tion de l’ordonnance du 8 mars 2011, la Cour tiendra compte à la fois des
                    circonstances qui existaient lorsqu’elle a rendu cette ordonnance et des
                    changements qui sont intervenus dans la situation alors considérée.

                                                          *
                       32. Le Costa Rica soutient que sa demande tendant à la modification
                    de l’ordonnance du 8 mars 2011 vise à empêcher qu’un préjudice irrépa-
                    rable ne soit causé à « ses droits à la souveraineté, à l’intégrité territoriale
                    et à la non‑ingérence dans les territoires costa‑riciens et dans ses zones
                    dont l’environnement est protégé ». Il affirme qu’un tel préjudice pourrait
                    résulter de la présence dans le territoire litigieux de toute autre personne
                    que celles autorisées à s’y rendre en vertu du point 2 du paragraphe 86 de
                    l’ordonnance. Le Costa Rica allègue que les ressortissants nicaraguayens
                    présents dans la zone ont réalisé des travaux pour tenter de maintenir le
                    caño artificiel ouvert, planté des arbres de façon anarchique, fait paître du
                    bétail et dressé des clôtures de barbelés au nord du caño et le long de
                    celui‑ci. Le Costa Rica se plaint par ailleurs de ce que ces ressortissants
                    nicaraguayens harcèlent et insultent les agents costa‑riciens chargés de la
                    protection de l’environnement et se dit « particulièrement préoccupé par
                    le risque réel et actuel d’incidents susceptibles d’entraîner une atteinte
                    irrémédiable à l’intégrité physique de personnes ou à leur vie ».
                       33. Le Costa Rica considère en outre que sa demande « revêt un réel
                    caractère d’urgence ». Il souligne à ce titre que la présence de nombreux
                    ressortissants nicaraguayens dans le territoire litigieux, en violation de ses
                    droits souverains et de l’ordonnance du 8 mars 2011, et le fait que les
                    intéressés « y mènent des activités dommageables pour le territoire costa‑­
                    ricien » font peser une grave menace sur ses zones humides et forêts jouis-

                    12




8 CIJ1048.indb 20                                                                                      13/06/14 12:44

                    239 certaines activités ; construction d’une route (ordonnance 16 VII 13)

                    sant d’une protection internationale. Il conclut que, dans l’hypothèse où
                    l’ordonnance du 8 mars 2011 ne serait pas modifiée, le risque serait réel
                    que soient commis des actes préjudiciables à ses droits avant que la Cour
                    ait eu l’occasion de rendre sa décision définitive sur les questions qu’il lui
                    a été demandé de trancher dans la requête.
                       34. Dans ses observations écrites, le Nicaragua rappelle que le Costa
                    Rica a conduit trois visites dans le territoire litigieux. Il soutient que le
                    Costa Rica n’a pas démontré, à l’issue de ces trois visites, l’existence de
                    quelque « grave menace » sur le territoire litigieux ni « d’incidents suscep-
                    tibles d’entraîner une atteinte irrémédiable à l’intégrité physique des per-
                    sonnes ou à leur vie ». Le Nicaragua note en outre que, à la date de ses
                    observations écrites, « ni [le Secrétariat de la convention de] Ramsar ni
                    le Costa Rica n’ont publié le moindre rapport confirmant le risque qu’un
                    préjudice irréparable soit causé » au territoire litigieux. Le Nicaragua en
                    conclut que le Costa Rica n’a ni démontré l’existence d’un préjudice irrépa-
                    rable, ni présenté le moindre élément attestant un « caractère d’urgence ».

                                                          *
                       35. Au vu du dossier, la Cour estime qu’en l’état il n’est pas prouvé à
                    suffisance qu’un risque de préjudice irréparable pèserait sur les droits allé-
                    gués par le Costa Rica. Les faits avancés par ce dernier, que ce soit la
                    présence de ressortissants nicaraguayens ou les activités qu’ils mènent sur
                    le territoire litigieux, n’apparaissent pas, dans les circonstances actuelles,
                    telles qu’elles sont connues de la Cour, de nature à porter une atteinte
                    irréparable aux « droits à la souveraineté, à l’intégrité territoriale et à la
                    non‑ingérence dans les territoires costa‑riciens ». Par ailleurs, les éléments
                    versés au dossier n’établissent pas davantage l’existence d’un risque avéré
                    de dommage irréparable à l’environnement.
                       En outre, même à supposer qu’un risque réel de préjudice irréparable eût
                    été démontré, la Cour n’aperçoit pas, dans les faits tels qu’ils lui ont été
                    rapportés, l’élément d’urgence qui justifierait l’indication d’autres mesures
                    conservatoires. Comme elle l’a rappelé ci‑dessus (voir paragraphe 30), le
                    risque allégué doit être non seulement « réel » mais aussi « imminent ». Or, la
                    plupart des éléments de preuve présentés par le Costa Rica ont trait à des
                    événements qui se sont produits il y a un certain temps déjà. Ainsi, les griefs
                    du Costa Rica selon lesquels des ressortissants nicaraguayens auraient
                    entravé une visite d’agents costa‑riciens chargés de la protection de l’envi-
                    ronnement dans le territoire litigieux concernent une visite qui remonte au
                    mois d’avril 2011. En revanche, il ne ressort nullement des informations
                    relatives aux visites les plus récentes de tels agents, effectuées le 30 jan-
                    vier 2012 et le 7 mars 2013, que celles-ci aient été entravées, d’une façon ou
                    d’une autre. Concernant la visite du 30 janvier 2012, le Costa Rica se borne
                    à indiquer que ses agents ont rencontré quelque 25 ressortissants nicara-
                    guayens dans le territoire litigieux. S’agissant de celle du 7 mars 2013, il se
                    contente d’évoquer la présence d’« un groupe d’environ 15 ressortissants
                    nicaraguayens dans ce territoire ».

                    13




8 CIJ1048.indb 22                                                                                     13/06/14 12:44

                    240 certaines activités ; construction d’une route (ordonnance 16 VII 13)

                       36. En conséquence, la Cour considère que, nonobstant le changement
                    intervenu dans la situation, les conditions ne sont pas réunies pour qu’elle
                    modifie les mesures qu’elle a indiquées dans son ordonnance du 8 mars 2011.
                       37. Toutefois, la présence de groupes organisés de ressortissants nica-
                    raguayens dans le territoire litigieux comporte un risque d’incidents sus-
                    ceptibles d’aggraver le présent différend. Cette situation est exacerbée par
                    l’exiguïté du territoire concerné et le nombre de ressortissants nicara-
                    guayens qui y séjournent régulièrement. La Cour tient à exprimer sa pré-
                    occupation à cet égard.
                       38. La Cour estime en conséquence nécessaire de réaffirmer les mesures
                    qu’elle a indiquées dans son ordonnance du 8 mars 2011 et notamment
                    celle enjoignant aux Parties de « s’abst[enir] de tout acte qui risquerait
                    d’aggraver ou d’étendre le différend dont [elle] est saisie ou d’en rendre la
                    solution plus difficile » (Certaines activités menées par le Nicaragua dans la
                    région frontalière (Costa Rica c. Nicaragua), mesures conservatoires,
                    ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27, par. 86, point 3
                    du dispositif). Elle note que les actes qui sont ici visés peuvent consister
                    aussi bien en des actions qu’en des omissions. Elle rappelle une fois encore
                    aux Parties que ces mesures ont un caractère obligatoire (LaGrand (Alle‑
                    magne c. Etats‑Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 506,
                    par. 109) et créent donc des obligations juridiques internationales que
                    chacune des Parties est tenue de respecter (voir, par exemple, Activités
                    armées sur le territoire du Congo (République démocratique du Congo
                    c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 258, par. 263, et Certaines acti‑
                    vités menées par le Nicaragua dans la région frontalière (Costa Rica
                    c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011,
                    C.I.J. Recueil 2011 (I), p. 26‑27, par. 84).
                       39. La Cour souligne enfin que la présente ordonnance est sans préju-
                    dice des conclusions qu’elle pourrait formuler au fond concernant le res-
                    pect par les Parties de son ordonnance du 8 mars 2011.

                                                           *
                                                       *       *

                      40. Par ces motifs,
                      La Cour,
                      1) Par quinze voix contre deux,
                       Dit que les circonstances, telles qu’elles se présentent actuellement à
                    elle, ne sont pas de nature à exiger l’exercice de son pouvoir de modifier
                    les mesures indiquées dans l’ordonnance du 8 mars 2011 ;
                      pour : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ; MM. Owada,
                        Abraham, Keith, Bennouna, Skotnikov, Yusuf, Greenwood, Mmes Xue,
                        Donoghue, M. Gaja, Mme Sebutinde, M. Bhandari, juges ; M. Guillaume,
                        juge ad hoc ;
                      contre : M. Cançado Trindade, juge ; M. Dugard, juge ad hoc ;

                    14




8 CIJ1048.indb 24                                                                                    13/06/14 12:44

                    241 certaines activités ; construction d’une route (ordonnance 16 VII 13)

                      2) A l’unanimité,
                       Réaffirme les mesures conservatoires indiquées dans son ordonnance
                    du 8 mars 2011, en particulier celle enjoignant aux Parties de « s’abst[enir]
                    de tout acte qui risquerait d’aggraver ou d’étendre le différend dont [elle]
                    est saisie ou d’en rendre la solution plus difficile ».

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le seize juillet deux mille treize, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République du Costa Rica et
                    au Gouvernement de la République du Nicaragua.


                                                                            Le président,
                                                                    (Signé) Peter Tomka.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                      M. le juge Cançado Trindade joint à l’ordonnance l’exposé de son
                    opinion dissidente ; M. le juge ad hoc Dugard joint à l’ordonnance l’ex-
                    posé de son opinion dissidente.

                                                                              (Paraphé) P.T.
                                                                             (Paraphé) Ph.C.




                    15




8 CIJ1048.indb 26                                                                                    13/06/14 12:44

